Citation Nr: 1043038	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-29 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for foot arch strain.

2.  Entitlement to service connection for obstructive sleep 
apnea.

3.  Entitlement to a disability rating in excess of 30 percent 
for bipolar disorder.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1997 to March 1999.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that the Veteran's TDIU claim was originally 
denied in an August 2005 rating decision.  A notice of 
disagreement pertaining to this issue was submitted in August 
2005.  In response to a September 2005 statement of the case, the 
Veteran faxed a timely substantive appeal in also in September 
2005.  However, it appears from the record that the substantive 
appeal was not of record at the time of a previous August 2006 
Board decision, and the Board determined that the Veteran was not 
appealing that issue.  However, as it appears that the Veteran 
had indeed submitted a timely substantive appeal, the Board will 
now consider this issue.

The issues of entitlement to service connection for foot arch 
strain and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence reflects that the Veteran does not 
currently have obstructive sleep apnea.

2.  The Veteran's bipolar disorder has been manifested by 
occupational and social impairment which most nearly approximates 
reduced reliability and productivity.  He has some panic attacks, 
some depression, and sleep problems associated with his service 
connected psychiatric disorder.

CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep 
apnea are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R.        §§ 3.102, 3.159, 3.303 
(2009).  

2.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for a disability rating of 50 percent, but not 
higher, for bipolar disorder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9432 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the Veteran's claim for service connection for 
sleep apnea, the record reflects that the originating agency 
provided the Veteran with the notice required under the VCAA, 
including notice with respect to the disability-rating and 
effective date elements of his claim, by letter mailed in October 
2007, prior to the initial adjudication of the claim.

With respect to the Veteran's claim for an increased rating for 
bipolar disorder, the record reflects that the originating agency 
provided the Veteran with the notice required under the VCAA by 
letter mailed in March 2007, also prior to the initial 
adjudication of the claim.  This letter provided appropriate 
notice to the Veteran regarding what information and evidence was 
needed to substantiate his claim for an increased rating, to 
include how effective dates are established.  It also included 
information on how VA determines the disability rating by use of 
the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning the 
impact of the disability on the Veteran's employment, and 
statements from persons concerning their observations of how the 
disability has affected the Veteran.  It also informed the 
Veteran of the assistance that VA would provide to obtain 
evidence on his behalf, as well as what information and evidence 
must be submitted by the Veteran. 

The Board notes that the Veteran's service treatment records and 
pertinent VA and private medical records  have been obtained.  
The Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence. 

The Board also acknowledges that the Veteran was not afforded a 
VA examination and that no VA medical opinion was obtained in 
response to his claim for service connection for obstructive 
sleep apnea, but has determined that no such examination or 
opinion is required in this case because the medical evidence 
currently of record is sufficient to decide the claim and there 
is no reasonable possibility that such an examination or opinion 
would result in evidence to substantiate the claim.  In this 
regard, the Board notes that service medical records are negative 
for evidence of the claimed disability and post-service medical 
records do not suggest that the Veteran has been diagnosed with 
obstructive sleep apnea that is related to service.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims

Legal Criteria

Service Connection Obstructive Sleep Apnea

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Increased Rating for Bipolar Disorder

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

A 30 percent evaluation is warranted for bipolar disorder 
productive of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent event).  38 C.F.R. § 4.130, Diagnostic 
Code 9432.

A 50 percent evaluation is warranted for bipolar disorder 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9432.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9432.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9432.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.



Analysis

Service Connection for Sleep Apnea

The Veteran contends that he is entitled to service connection 
for obstructive sleep apnea, as he believes that this condition 
originated in service.  He alleges that he was treated for sleep 
problems during service.  He has also indicated that his doctors 
have told him that his sleep problems are psychological.

The Board notes that the Veteran's service treatment records do 
not contain any reference to sleep apnea or any other sleep 
disorder.  There is no indication that the Veteran was treated 
for or diagnosed with sleep apnea during service.

With respect to post-service medical records, there is little 
reference to a diagnosed sleep disorder of any type.  VA 
outpatient treatment records through 2009 do not note a diagnosis 
or treatment of sleep apnea.  A sleep study from December 2006 
reveals that the Veteran experienced period of hypopneas during 
his sleep, but no apneas.  There was no diagnosis of sleep apnea 
listed on this report, and no indication that the Veteran was 
given a CPAP machine to treat sleep apnea.

An April 2007 statement from the Veteran's VA treating physician 
noted that the Veteran was being treated for insomnia and 
hypomania.  She indicated that the Veteran was continuing to 
experience symptoms of insomnia related to current situational 
issues and stressors, as well as his underlying bipolar disorder.

Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in 
disability. See 38 U.S.C.A. § 1110.  Hence, where, as here, 
competent evidence does not establish the disability for which 
service connection is sought, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for obstructive sleep apnea must be 
denied because the first essential criterion for a grant of 
service connection--evidence of a current disability upon which 
to predicate a grant of service connection--has not been met.

The Board has considered the Veteran's contention that he has a 
sleep disorder related to his psychiatric disability, and also 
notes that the Veteran's treating physician at the VA medical 
center has linked his sleep disturbances to his service-connected 
bipolar disorder.  The Board emphasizes that sleep impairment is 
a specific symptoms considered in the ratings criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9432.  To the extent that the 
Veteran experiences insomnia and sleep disturbance attributable 
to his bipolar disorder, it is reflected in his current rating 
for this disability.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue. That doctrine is inapplicable 
in the instant case because the preponderance of the evidence is 
against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied.

Increased Rating for Bipolar Disorder

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected bipolar disorder.  The Board has found nothing 
in the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings pertaining 
to this disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Veteran was granted service connection for major depressive 
disorder in a June 2004 rating decision.  A 30 percent rating was 
assigned, effective May 10, 2002.  The Veteran filed the instant 
claim for an increased rating in August 2006.  He appeals a 
January 2008 rating decision maintaining the 30 percent rating, 
contending that the severity of his psychiatric disability 
warrants a higher rating.  The Board notes that in the January 
2008 rating decision, the RO changed the basis of the rating from 
major depressive disorder to bipolar disorder, in keeping with 
the Veteran's most recent diagnosis on examination.

In response to his claim for an increased rating, the Veteran was 
afforded a VA examination in April 2007.  At that time, it was 
noted that the Veteran had an episode of mania and hypomania in 
2005 due to changes in medication.  The Veteran reported that 
after this incident, his doctors began to discuss a diagnosis of 
bipolar disorder.  His medications were changed, which the 
Veteran claimed helped stabilize the mania.  The examiner also 
noted that the Veteran was not employed at that time.  The 
Veteran reported that he was married with a daughter and a child 
from a previous relationship, but he sometimes isolated himself 
from his wife and was irritable.  With respect to friends, the 
Veteran indicated that he mainly associated with his cousin and 
few others.  He noted that he occasionally went to church and 
played music.  

A mental status examination revealed that the Veteran's affect 
was within normal limits, and the Veteran was mildly anxious.  
The examiner described the Veteran's hygiene as good and noted 
that the Veteran was oriented.  There was no indication of 
impairment of thought process or communication.  The Veteran 
denied delusions, hallucinations, and suicidal or homicidal 
thoughts.  He did endorse panic attacks approximately once every 
2 weeks, and complained of some mild short-term memory loss.  He 
denied obsessive-compulsive behavior, but noted that he sometimes 
felt depressed and suffered from sleep problems.  There were no 
reported problems with excessive anger outburst or full-blown 
manic or hypomanic episodes.  The examiner concluded by 
diagnosing the Veteran with bipolar disorder.

In an April 2007 statement, a treating physician at the VA 
medical center in Salem noted that the Veteran was diagnosed with 
bipolar disorder in September 2005 following an increase in 
Zoloft.  She noted that she had been following the Veteran since 
this time and that he has continued to experience insomniac and 
hypomanic symptoms.  She also noted that the Veteran has reported 
anxiety attacks.  Accordingly, she changed the Veteran 
medications to improve his mood and sleep.

VA outpatient treatment records further discuss the Veteran's 
psychiatric symptoms.  In August 2007, it was noted that the 
Veteran had difficulty sleeping, and that he had symptoms of 
insomnia with hypomania.  The Veteran denied suicidal or 
homicidal ideation, obsession, or hallucinations and delusions at 
that time.  He also discussed wanting to go to vocational 
rehabilitation and working more in a music studio with James 
Brown's band.  An examination revealed that the Veteran and 
speech was within normal limits.  A Global Assessment of 
Functioning (GAF) score of 58 was assigned.  In February 2008, it 
was noted that the Veteran was depressed an anxious, and had no 
desire to eat.  Mild anhedonia, irritability, poor sleep, and 
poor memory were also indicated.  A mental status examination 
revealed that the Veteran was not anxious and was appropriately 
dressed.  He had no delusion or suicidal/homicidal ideation, and 
was alert and oriented.  Insight and judgment were determined to 
be fair.

The record also establishes that the Veteran is in receipt of 
Social Security benefits with a primary diagnosis of functional 
psychotic disorder, and a secondary diagnosis of 
discogenic/degenerative back disorders.

After careful consideration, the Board has determined that the 
Veteran is entitled to a 50 percent disability rating for bipolar 
disorder, as the impairment from the Veteran's PTSD more nearly 
approximates the reduced reliability and productivity 
contemplated by a 50 percent disability rating than the 
occasional decrease in work efficiency and inability to perform 
occupational tasks contemplated by a 30 percent rating.  In this 
regard, the Board notes that the Veteran's post-service VA and 
private treatment records and VA examination reports indicate 
that the Veteran experiences depression, anxiety, sleep 
disturbance, irritability, some social isolation, and panic 
attacks.  These symptoms have affected his ability to maintain 
effective work and social relationships.  

The evidence does not show that the occupational and social 
impairment from the disability more nearly approximates the 
deficiencies in most areas contemplated by a 70 percent rating.  
Although the Veteran has reported depression and some instances 
of panic attacks, none of the other symptoms associated with a 
rating in excess of 50 percent, including near-continuous panic, 
suicidal ideation, or obsessional rituals, have been found.  The 
Board further notes that the evidence indicates that the Veteran 
still maintains a relationships with family members and his wife, 
so it cannot be said that he is unable to establish and maintain 
effective relationships.  With respect to the Veteran's bipolar 
disorder and his ability to work, the Board emphasizes that 
Social Security records reflect that the Veteran is not working 
in part due to his psychiatric disability, but also in part due 
to his degenerative joint disease of the spine.  Moreover, VA 
outpatient records reflect that the Veteran was interested in 
vocational rehabilitation.  Thus, it cannot be said that the 
Veteran's bipolar disorder has led to total occupational 
impairment.

The Board has also considered the GAF score assigned to the 
Veteran during the period of this claim.  As noted above, the 
Veteran was assigned a GAF score of 58.  The GAF score is based 
on a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); See also Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.  A score 
of 51 to 60 is assigned where there are moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  The Board finds that the assigned GAF score reflecting 
moderate symptoms is consistent with the decision to assign a 50 
percent rating.  

In sum, the preponderance of the evidence establishes that the 
social and occupational impairment from the Veteran's bipolar 
disorder most nearly approximates occupational and social 
impairment with reduced reliability and productivity.  
Accordingly, the Board concludes that the Veteran is entitled to 
a 50 percent rating, but not higher, for the period on appeal.  
38 C.F.R. § 4.7.

Consideration has been given to assigning a staged rating; 
however, at no time during the rating period has the disability 
warranted a rating in excess of the 50 percent rating granted in 
this decision.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.


ORDER

Entitlement to service connection for obstructive sleep apnea is 
denied.

The Board having determined that the Veteran's bipolar disorder 
warrants a disability rating of 50 percent, but not higher, 
throughout the entire rating period, the benefit sought on appeal 
is granted to this extent and subject to the criteria governing 
the award of monetary benefits.  



REMAND

With respect to the claimed arch strain disability, the service 
treatment records show that upon the Veteran's entrance into 
active duty in April 1997, a diagnosis of mild pes planus was 
assigned.  In November 1997, the Veteran complained of foot pain.  
Tenderness at the fifth metatarsal head and second and fourth 
metatarsal was noted.  An X-ray was negative for fractures.  A 
diagnosis of arch strain was noted.

As for post service medical records, a private orthotics report 
indicates that the Veteran complained of arch pain in December 
2006, and the examiner observed flat arches.  VA outpatient 
treatment records also note in December 2006 that the Veteran 
complained of right foot and ankle pain.  The Veteran reported 
that the pain started in 1997 and had now progressed to his 
forefoot and ankle.  A diagnosis of pes planus and degenerative 
joint disease was assigned.

The Board notes that the Veteran has not been afforded a VA 
examination to determine the etiology of any currently present 
foot disability.  There is no opinion of record with respect to 
whether any currently diagnosed foot disability was incurred in 
or aggravated by the Veteran's active duty service.  Given the 
Veteran's diagnosis of flat feet upon entrance into service, his 
foot complaints during service, and his report of continuing foot 
pain following service, the Board believes that an examination is 
necessary to determine the nature and etiology of any currently 
present foot disability.

Finally, the Veteran's claim for TDIU is impacted by the outcome 
of his claim for service connection for a foot arch strain 
disability.  Therefore, the TDIU claim is inextricably 
intertwined with the service connection claim.  The United States 
Court of Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for appeal are 
to be identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU claim is 
"inextricably intertwined" with the Veteran's service connection 
claim, the TDIU claim must also be remanded to the agency of 
original jurisdiction (AOJ) in accordance with the holding in 
Harris.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by the 
Veteran.  The RO/AMC should specifically 
seek records pertaining to the Veteran's 
treatment for his claimed foot disability.  
The Veteran should also indicate whether 
there was any post-service treatment by any 
private or other providers, records of 
which have not been obtained.  He should 
identify any treatment and the location and 
provide releases of information as needed.  
If the RO/AMC is unsuccessful in its 
efforts to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to submit 
the outstanding evidence.

2.  After all available records and/or 
responses have been associated with the 
claims file, schedule the Veteran for a VA 
examination, at an appropriate VA medical 
facility, to determine the etiology 
pertaining to the claimed foot disability.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include a 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner is requested to identify any 
and all chronic foot pathology that is 
present.  As to each disorder, the onset 
should be set out.

If any foot disability was acquired in or 
preexisted service, the VA examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
foot disorder is related to service or 
underwent a chronic increase in severity 
beyond the natural progression during 
service.

The examiner should clearly outline the 
rationale for any opinion expressed and all 
clinical findings should be reported in 
detail.  The report of the examination 
should be associated with the claims file.

3.  Then, the RO/AMC should adjudicate the 
Veteran's claims on a de novo basis, to 
include whether the Veteran is entitled to 
a TDIU.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


